DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The limitation “a cross flow heat exchanger” should be “the heat exchanger comprises a cross flow heat exchanger”. Additionally, the limitation “the injector bearing partition” should be “the partition bearing the injector”. Appropriate correction is required.
Regarding claim 9, the Examiner notes the rejection to claim 9 on page 3 of the last filed office action. The Applicant has not corrected the recitation; however, the limitation appears to be clearly referring to the at least one expansion turbine previously claimed. Therefore the limitation “an expansion turbine” should be “the at least one expansion turbine”. 

Specification
The substitute specification filed 4/1/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the specification appears to include new matter.
The amendment filed 4/1/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material Newly amended paragraph [0021] now recites that the expansion stage 20 comprises a header 60. The specification previously stated that the exchanger comprises a header 60, where its unclear how the header 60 is a part of the expansion stage 20. The original specification recites that the heat exchanger comprises the header 60 and the drawings confirm such structure is within the heat exchanger 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, the term means for producing energy invokes 112 6th paragraph/112(f) where the means for producing energy is discussed in para. [0003] of the original specification. The means is described as an electrical generator or the like. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura US 5,079,911 in view of Shakariyants US 2013/0213050.

    PNG
    media_image1.png
    911
    993
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    555
    617
    media_image2.png
    Greyscale

Regarding claim 5, Kamakura discloses a turbine 1 including a heat exchanger 5 for the production of energy comprising: at least one compression stage 12 with at least one gas compressor, compressor impeller 12; a cross-flow heat exchanger 5 comprising a compressed gas inlet header, see elements 5a and casing 21, a compressed gas outlet header, see elements 5C, 5B, and casing 34 in which space 3a is contained, a superheated compressed gas inlet header, element 25 and a cooled expanded gas outlet header, shown by the arrow to the right of element 5D, a combustion chamber 3b; at least one expansion stage 4 including at least one expansion turbine, turbine 4, connected by a shaft 13 to the at least one compressor; means for producing energy, see element 14, gear for driving connection with a load, where the load is the means of producing energy, whether in the form of electricity or mechanical energy or the like; the compressed gas outlet header having a wall, labeled wall, that is a casing of the combustion chamber, the wall forms the outer casing of the combustion chamber, and wherein the combustion chamber is closed at one end of the compressed gas outlet labeled partition, bearing an injector 6 for injecting at least one of a liquid and a gaseous fuel, injector 6 injects fuel which must be either liquid or gaseous fuel, and the other end of the compressed gas outlet heater comprising an annular partition, labeled other end, with an opening for the passage of a flame tube housed coaxially in the compressed gas outlet header and having a smaller diameter than the compressed gas outlet header, the flame tube labeled above, passes through the other end and therefore must have a smaller diameter than the compressed gas outlet header at that point and coaxially through the opening in which it passes, the flame tube having an end closed, labeled closed end, by a diffusion partition, see in fig. 1 by the arrows at the closed end and fig. 4 showing the section enclosing the injector 6, labeled above, spaced away from the injector bearing partition and an open end, labeled open end, forming the outlet of the combustion chamber which passes through the annular partition and is sealed with the inside diameter of the annular partition, the sealing arrangement is shown by the arrows in fig. 1 that turn around the combustor. Kamakura does not expressly teach that the means for producing energy is an electrical generator. 
	Shakariyants discloses a generator 15 converts excess mechanical power produced by the turbine into electrical power. See para. [0054].
	It would have been obvious to an ordinary skilled worker to provide an electrical generator as a load in the apparatus of Kamakura, as taught by Shakariyants, in order to provide a means to convert excess power produced by the turbine into electrical energy. Id. It is further noted, electrical power generation is one of several primary purposes for a gas turbine engine. 

    PNG
    media_image3.png
    645
    863
    media_image3.png
    Greyscale

	Regarding claim 9, for the purposes of claim 9, the compressed gas outlet header is further interpreted as including the compressed gas outlet header structure labeled above, which supports in part the static structure of the turbine. Therefore, the compressed gas outlet header supports a base for attachment to the expansion turbine, see annotated figure above.
	Regarding claims 13 and 17, Kamakura, in view of Shakariyants, discloses the means for producing energy is an electrical generator 15. 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD L SUNG/Primary Examiner, Art Unit 3741